          Case 5:19-cv-06166-SVK Document 12 Filed 01/07/20 Page 1 of 1




 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2   Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
 3   8033 Linda Vista Road, Suite 200
     San Diego, CA 92111
 4   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 5
     Attorneys for Plaintiff, SCOTT JOHNSON
 6
 7                            UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA

 9   SCOTT JOHNSON,                        )         Case No.: 5:19-CV-06166-SVK
                                           )
10             Plaintiff,                  )
                                           )         NOTICE OF SETTLEMENT AND
11      v.                                 )         REQUEST TO VACATE ALL
12   EL CAMINO CORNERS, LLC, a California ))         CURRENTLY SET DATES
     Limited Liability Company;            )
     ANNACHIKADAI, INC., a California
13   Corporation; and Does 1-10,           )
                                           )
14             Defendants,                 )
                                           )
15                                         )
                                           )
16
17          The plaintiff hereby notifies the court that a global settlement has been reached in
18   the above-captioned case and the parties would like to avoid any additional expense,
19   and to further the interests of judicial economy.
20          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
21   dates with the expectation that the Joint Stipulation for Dismissal with prejudice as to all
22   parties will be filed within 60 days.
23
24
                                       CENTER FOR DISABILITY ACCESS
25
26   Dated: January 07, 2020           /s/ Amanda Lockhart Seabock
27                                     Amanda Lockhart Seabock
                                       Attorney for Plaintiff
28


     Notice of Settlement             -1-                5:19-CV-06166-SVK
